DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, in the response filed 02 June 2021, with respect to “DEF dosing unit” have been fully considered and are persuasive.  The 112(a)/(b) rejection of “DEF dosing unit” has been withdrawn. 
The prior art fails to teach or fairly suggest “changing the first dosing rate to a second dosing rate based on the second set of characteristics; and wherein the second rate is larger than the first rate and larger than a decomposition rate of DEF on the surface of the hydrolysis catalyst.”.
The closest prior art of record is Verdegan et al. (US 2003/0070424). Verdegan et al. (Verdegan) discloses a urea injection system with an impactor (i.e.-hydrolysis catalyst). (See Verdegan, Abstract). Verdegan discloses dosing urea onto the impactor at a rate that is less than the decomposition rate. (See Verdegan, Claim 27). Verdegan discloses making the impactor porous in order to account for accidental over injection of urea into the system to act as a buffer. (See Verdegan, Paragraph [0018]). However, while Verdegan discloses designing the impactor as porous to account for temporary over injection of urea, Verdegan fails to teach or fairly suggest “changing the first dosing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kruse, Lueders, Masaki, and Omote disclose impaction devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746